Citation Nr: 1544218	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for lumbar spine degenerative disc disease (DDD) with herniated disc L3-4 and L4-5 prior to November 6, 2013 and from January 1, 2014.  

2.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity neurological symptoms associated with lumbar spine DDD from August 13, 2009.  

3.   Entitlement to an increased disability rating in excess of 10 percent for left lower extremity neurological symptoms associated with lumbar spine DDD from April 3, 2014.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, a November 2012 RO decision granted service connection for neurologic symptoms of the right lower extremity associated with the Veteran's lumbar spine DDD, rated as 10 percent disabling, effective August 13, 2009.  Additionally, a January 2015 RO decision granted service connection for neurologic symptoms of the left lower extremity associated with the Veteran's lumbar spine DDD, rated as 10 percent disabling, effective April 3, 2014.  Although the Veteran did not thereafter perfect appeals as to those issues specifically, the Board retains jurisdiction to consider them in conjunction with his appeal regarding his lumbar spine disability, as directed by the applicable rating code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has properly included the issues of entitlement to an increased disability rating in excess of 10 percent for neurologic symptoms of the bilateral lower extremities as listed on the cover page, and considered the relevant evidence herein.  

Additionally, the January 2015 RO decision granted a temporary total evaluation (TTE), or temporary 100 percent disability rating, for the Veteran's lumbar spine DDD, effective November 6, 2013, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2015).  Thereafter, a 40 percent disability rating was assigned for the Veteran's lumbar spine DDD, effective January 1, 2014.  The Board notes that during the period of time for which the Veteran was assigned a TTE, he was in receipt of a maximum 100 percent disability rating and the evidence of record does not indicate relevant symptomatology which would warrant an extraschedular rating during that time.  Additionally, the Veteran did not thereafter perfect an appeal as to the assignment of a TTE specifically; therefore, it is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2015).  Rather, the Board will limit its consideration to the periods on appeal, both prior to November 6, 2013 and from January 1, 2014.  To the extent that the Veteran's March 2015 statement has raised the issue of entitlement to a TTE based on surgical or other treatment necessitating convalescence, specifically related to his spinal cord stimulator implant surgery in August 2014, such claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to November 6, 2013 and from January 1, 2014, the Veteran's service-connected lumbar spine degenerative disc disease (DDD) with herniated disc L3-4 and L4-5 has been manifested by forward flexion to 90 degrees, and combined range of motion of the thoracolumbar spine of 185 degrees, all of which is most nearly approximated by the assigned 40 percent disability ratings.  




CONCLUSIONS OF LAW

The criteria for an increased disability rating in excess of 40 percent for lumbar spine DDD with herniated disc L3-4 and L4-5 have not been met prior to November 6, 2013 or from January 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim for an increased disability rating, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Proper notice was provided by the RO within a March 2010 notice letter which was sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

Relevant VA examinations were provided in April 2010 and April 2014.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claim on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  Significantly, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Increased Rating - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's February 2010 claim, or from February 2009 to the present.  As noted above, the Board will limit its consideration to the rating periods on appeal, both prior to November 6, 2013 and from January 1, 2014, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected thoracolumbar spine disability is evaluated as 10 percent disabling prior to September 17, 2010, and 20 percent disabling since that time, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  




The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  As discussed above, the Board has properly included the issue of entitlement to an increased disability rating in excess of 10 percent for neurologic symptoms of the bilateral lower extremities, and considered the relevant evidence herein.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Note (5) states that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 40 percent for lumbar spine DDD with herniated disc L3-4 and L4-5 is not warranted prior to November 6, 2013 or from January 1, 2014.  

II.A.  Prior to November 6, 2013

The Veteran filed his claim for an increased disability rating in February 2010 and reported that his back pain he worsened.  

Turning to the evidence of record during the relevant temporal period from February 2009 and prior to November 6, 2013, private treatment records from August 2009 document that the Veteran's back range of motion was limited, with painful forward flexion.  

The Veteran was first afforded a VA examination in April 2010.  He reported symptoms including ongoing back pain, stiffness, decreased range of motion, weakness, and spasms, with moderate to severe flare-ups of increased pain and limitation of motion.  He required the use of a cane or wheelchair to aide in ambulation, and was limited to sitting or standing for 20-30 minutes.  A physical examination revealed the following range of motion findings:  forward flexion and extension to 30 degrees (with pain at 10 degrees); right and left lateral flexion to 30 degrees (with pain at 6 degrees); and right and left lateral rotation to 30 degrees (with pain at 10 degrees).  There was no additional loss of range of motion upon repetition and no additional functional loss noted.  There was no spasm, atrophy, guarding, tenderness, or weakness noted.  Posture and gait were normal.  Motor function, sensory, and reflex testing were all normal, without any atrophy or ankylosis related to the thoracolumbar spine.  The examiner diagnosed DDD of the lumbar spine with herniated disc L3/L4 and L4/L5.  

Private treatment records from July and September 2011 document tenderness in the lumbar region, with painful flexion and extension, and forward flexion specifically to 30 degrees.  In October 2011, his lumbar range of motion remained stable, without change from the prior evaluation.  In November 2011, the Veteran reported a recent flare up of increased pain.  In both November and December 2011, his back range of motion was noted to be minimal.  Upon follow up in February and March 2012, he continued to display tenderness in the back, with unchanged minimal range of motion.  In May 2012, his range of motion upon forward flexion was to approximately 30 degrees, with decreased back extension.  

In April 2013, the Veteran continued to report ongoing back pain, including a recent flare-up which resulted in him being "nearly bedridden" for a week.  He continued to display tenderness in his back, with minimal range of motion.  The following month, in May 2013, the Veteran displayed slightly improved range of motion from the previous office visit.  In October 2013, the Veteran reported another flare up of back pain, and upon examination, he displayed minimal to no flexion or extension due to pain.  The following month, the physician noted that the Veteran was unexpectedly moving as well as he did during the previous visit, if not a little bit better.  

SSA disability records document that the Veteran has been found to be disabled as of August 2008 due to disorders of the back.  Specifically, the February 2012 notice regarding the favorable SSA decision documents his severe impairments, including DDD with annular tears and protrusions in four discs within the lumbar region, resulting in back pain and weakness.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 40 percent prior to November 6, 2013.  


The Board notes that an increased 50 percent evaluation under DC 5237 requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating requires unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented prior to November 6, 2013.  Upon VA examination in April 2010, forward flexion and extension of the thoracolumbar spine were documented to 30 degrees each, with pain beginning at 10 degrees.  Notably, there was no ankylosis of the thoracolumbar spine documented by the VA examiner.  Similarly, private treatment records document flexion to 30 degrees at various times, and although such records also note limited or minimal range of motion, such records do not document the presence of any ankylosis, favorable or unfavorable, of the thoracolumbar spine.  

The Board has also considered the lay statements submitted by the Veteran and others concerning his ongoing back pain and its limiting effects upon his physical activities.  Such statements are competent insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465 (1994); however, such statements are not competent to identify a specific level of the service-connected disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected lumbosacral spine disability has been provided in the objective medical evidence of record, including detailed range of motion findings upon VA examination and within private treatment records. As such, the Board finds these records to be more probative than the subjective lay evidence of record.  Additionally, to the extent the Veteran has reported chronic back pain, such pain is contemplated by the assigned 40 percent disability rating.  See 38 C.F.R. § 4.59.  While the Veteran has also reported monthly flare-ups of increased pain which result in him being confined to a bed for a week each time, the Board notes that the evidence of record does not document that the Veteran has been prescribed such bed rest by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  As such, the provisions for evaluating IVDS are not for application.  



In sum, while the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589, the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  From January 1, 2014

The Veteran was most recently afforded a VA spine examination in April 2014.  H reported constant, daily low back pain, and flare-ups of increased pain, during which he is confined to bed.  Upon physical examination, range of motion findings were as follows:  forward flexion to 35 degrees (with pain at 25 degrees); extension to 20 degrees (with pain at 20 degrees) right and left lateral flexion to 20 degrees (with pain at 20 degrees); and right and left lateral rotation to 25 degrees (with pain at 25 degrees).  There was no additional loss in range of motion upon repetition.  The examiner noted functional loss or impairment including less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness to palpation of the mid to lower lumbar spine, without muscle spasms or guarding resulting in an abnormal gait or spinal contour.  Muscle strength was normal, without atrophy, and there was no ankylosis of the thoracolumbar spine.  The examiner noted the Veteran's regular use of a cane for ambulation.  There was noted IVDS of the thoracolumbar spine, but the examiner documented that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  Finally, the examiner noted functional impact upon the Veteran's ability to work, specifically that he had last worked as a process engineer in August 2009, but had missed excessive amounts of work due to low back pain and eventually had to leave his job after 16 years due to his low back condition.  

After considering the evidence as discussed above, the Board finds that neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 40 percent from January 1, 2014.  

The Board notes that an increased 50 percent evaluation under DC 5237 requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating requires unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented from January 1, 2014.  As discussed above, upon VA examination in April 2014, the Veteran displayed some range of motion of the thoracolumbar spine, and there was no documented ankylosis of the thoracolumbar spine.  

The Board has also again considered the lay statements submitted by the Veteran and others concerning his ongoing back pain and its limiting effects upon his physical activities.  Such statements are competent insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465 (1994); however, such statements are not competent to identify a specific level of the service-connected disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected lumbosacral spine disability has been provided in the objective medical evidence of record, including detailed range of motion findings upon the April 2014 VA examination. As such, the Board finds these records to be more probative than the subjective lay evidence of record.  Additionally, to the extent the Veteran has reported chronic back pain, such pain is contemplated by the assigned 40 percent disability rating.  See 38 C.F.R. § 4.59.  While the Veteran has also reported monthly flare-ups of increased pain which result in him being confined to a bed for a week each time, the Board notes that the evidence of record does not document that the Veteran has been prescribed such bed rest by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  As such, the provisions for evaluating IVDS are not for application.  

In sum, while the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589, the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

III.  Increased Ratings - Bilateral Lower Extremity Neurological Symptoms

As noted in the Introduction, the Veteran is separately service-connected for neurologic symptoms of the right lower extremity, rated as 10 percent disabling, effective August 13, 2009 and for neurologic symptoms of the left lower extremity, also rated as 10 percent disabling, effective April 3, 2014.  Although the Veteran did not thereafter perfect appeals as to those issues specifically; the Board retains jurisdiction to consider them in conjunction with his appeal regarding his lumbar spine disability, as directed by the applicable rating code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The Veteran's right lower and left lower extremity neurologic symptoms are each rated as 10 percent disabling under DCs 8520 and 8720, indicating moderate incomplete paralysis of the sciatic nerve and degenerative arthritis of the spine resulting in moderate neuralgia of the sciatic nerve, respectively.  See 38 C.F.R. § 4.124a, DCs 8520, 8720 (2015).  

Pursuant to DC 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a, DC 8520.When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

Private treatment records from August 2009 document the Veteran's complaints of back pain radiating into his right leg and heel.  He also reported tingling in his right leg for approximately six weeks.  Upon physical examination, the Veteran's strength was maintained in his lower extremities, although he appeared to have an S1 radiculopathy.  A concurrent MRI showed several possible sources of radiculitis, and clinical correlation recommended.  

The Veteran was afforded a relevant VA examination in April 2010.  At that time, the Veteran complained of paresthesias, including tingling in the back of his right leg two to three times per week while sitting or standing.  Upon examination, the Veteran denied radicular pain, and sensory and reflex tests were normal.  The examiner documented that the Veteran's right lower extremity was normal upon physical examination, but noted that the Veteran had right lower extremity radiculopathy associated with his DDD of the lumbar spine.  

Thereafter, private treatment notes from July 2011 through June 2013 document that the Veteran continued to complain of back pain radiating into his right leg, although he remained stable on prescribed medication with no evidence of obvious functional status change.  A November 2013 MRI demonstrated a slight progression in the degenerative changes of his spine; at the same time, the Veteran reported that his left leg pain was gone, with improved numbness, and ongoing right leg pain.  

At the most recent April 2014 VA examination, the Veteran reported that he still had shooting pain down both legs, but he noted that it was not as severe as his ongoing back pain.  Upon physical examination, reflex and sensory tests were both normal.  A straight leg-raising test was negative on the right but positive on the left.  The examiner noted that the Veteran displayed radicular signs and symptoms, including mild intermittent pain in the right lower extremity, moderate intermittent pain in the left lower extremity, and mild numbness in the left lower extremity, with no other radicular signs or symptoms.  The examiner noted that the affected nerve was the femoral nerve and that the severity was mild bilaterally.  Finally, the examiner noted there were no other neurologic abnormalities related to the Veteran's lumbar spine condition.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs against increased disability ratings in excess of 10 percent for right and left lower extremity neurological symptoms for the entire period on appeal.  

The Board notes that while the April 2010 VA examination report and private treatment records discussed above do not specifically address the nerve roots involved or the specific severity of the Veteran's bilateral lower extremity neurological symptoms, they do document the presence of such symptoms; moreover, significantly, the private treatment records document that such symptoms were largely stable with prescribed medication, despite the Veteran's ongoing complaints of relevant symptomatology.  Additionally, the Board affords great probative value to the competent, probative, and objective findings of the April 2014 VA examination report, wherein the Veteran's relevant symptoms were clearly documented, indicating that the femoral nerve was affected, and the severity of the Veteran's bilateral radiculopathy was documented as mild.  Thus, according to DC 8520 (sciatic nerve) or DC 8526 (femoral nerve), a 10 percent disability rating is warranted for mild incomplete paralysis.  The Board emphasizes that whether the sciatic or femoral nerves (or both) are involved, the description of the radicular symptoms are down the leg, but are rather non-specific.  There is no evidence of particular evidence of foot drop weakened muscles or movement below the knee.  To the extent that the Veteran's left lower extremity radiculopathy has been previously rated under DC 8720, for mild neuralgia of the sciatic nerve, the Board notes it has considered whether an increased rating is warranted for either lower extremity radiculopathy under DC 8520 for paralysis of the sciatic nerve, DC 8620 for neuritis of the sciatic nerve, or DC 8720 for neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  Therefore, a rating in excess of 10 percent for each lower extremity radiculopathy is not warranted, as the evidence does not document more than mild incomplete paralysis, neuritis, or neuralgia of the nerve for any period on appeal.  Id.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent for the Veteran's bilateral lower extremity neurologic symptoms associated with his lumbar spine disability for the entire period on appeal.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating, as the Veteran and his representative assert within the August 2015 Appellant's Brief.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Although the Veteran and his representative assert that the schedular evaluation is inadequate and marked interference with employment is evident because the Veteran was forced to stop working due to his lumbar spine condition, the Board finds conversely that the schedular evaluations assigned for the Veteran's thoracolumbar spine disability are adequate in this case.  Notably, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability based upon limitation of range of motion, which also contemplates the Veteran's ongoing complaints of chronic pain.  Moreover, the rating criteria provide for increased disability ratings based upon more severe limitations of motion, including favorable or unfavorable ankylosis, which are not documented during the rating periods on appeal.  As such, the first criteria of the Thun analysis is not resolved favorably to the Veteran, and the Board need not determine whether the Veteran's disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular ratings assigned.  


ORDER

An increased disability rating in excess of 40 percent for lumbar spine degenerative disc disease (DDD) with herniated disc L3-4 and L4-5 is denied.  

An increased disability rating in excess of 10 percent for right lower extremity neurological symptoms associated with lumbar spine DDD from August 13, 2009 is denied.  

An increased disability rating in excess of 10 percent for left lower extremity neurological symptoms associated with lumbar spine DDD from April 3, 2014 is denied.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2015).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The Veteran is currently rated for the following service-connected disabilities:  a thoracolumbar disability (10 percent from June 1980 and 20 percent from April 2000); left leg radiculopathy (10 percent from April 2000 and 20 percent from February 2007); left arm radiculopathy (20 percent from July 2012), a cervical spine disability (10 percent from February 2007), and right arm radiculopathy (0 percent from February 2007).  Thus, his overall combined disability rating is 50 percent from July 2012.  

Notably, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating for any period on appeal.  However, as discussed above, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).  

Notably, SSA disability records document that the Veteran has been found to be disabled as of November 2008 due to disorders of the back.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, the Board finds it probative that the Veteran is service-connected for a thoracolumbar spine disability, which has rendered him unable to work according to SSA disability records.  

Given the evidence of record which suggests that the Veteran is unemployable due to his service connected thoracolumbar spine disability, the Board is remanding the Veteran's TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis.  

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  
 
2.  Upon a response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


